UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2383



MARY NEIHSUNG ZANGIAT,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-226-761)


Submitted:   May 19, 2004                   Decided:    July 7, 2004


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yousof W. Nesari, LAW OFFICE OF J. W. NESARI, L.L.C., Herndon,
Virginia, for Appellant.    Peter D. Keisler, Assistant Attorney
General, Richard M. Evans, Assistant Director, Carolyn M. Piccotti,
Office of Immigration Litigation, Civil Division, DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mary Neihsung Zangiat petitions this court for review of

a decision of the Board of Immigration Appeals (Board).           The Board

affirmed the action of the immigration judge in pretermitting

Zangiat’s application for asylum, withholding of removal, and

relief under the Convention Against Torture, with respect to Burma.

Zangiat lived in India from 1988 to 2001, and entered this country

in 2001 with an Indian passport.              She offered no documentary

evidence of her Burmese citizenship. Thus, the Board held that the

immigration judge did not err in pretermitting the applications.

          Zangiat complains that she was denied due process when

the immigration judge stopped the hearing without taking her

testimony.    Removal    and   asylum    hearings   are   subject      to   the

constraints of procedural due process.         Rusu v. INS, 296 F.3d 316,

320 (4th Cir. 2002).      To prevail on a claim of denial of due

process at an asylum hearing, the alien must show that any such

denial resulted in prejudice.           Gandarillas-Zambrana v. Bd. of

Immigration   Appeals,   44    F.3d   1251,    1256-57   (4th   Cir.   1995).

Prejudice may be found only when the due process violation “‘is

likely to impact the results of the proceeding.’”           Rusu, 296 F.3d

at 320 (quoting Jacinto v. INS, 208 F.3d 725, 728 (9th Cir. 2000)).

This court reviews claims of due process violations de novo.

Blanco de Belbruno v. Ashcroft, 362 F.3d 272, 278 (4th Cir. 2004).




                                  - 2 -
           Zangiat had many months to obtain documents establishing

her Burmese nationality and citizenship, but offered nothing, and

still refers to no such proof.     Therefore, even if the actions of

the immigration judge as affirmed by the Board denied Zangiat due

process, she cannot establish the prejudice necessary to entitle

her to relief.

           We deny Zangiat’s petition for review.       We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         PETITION DENIED




                                  - 3 -